DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, electrode, and device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

Drawings
The drawings are objected to because the application comprises only one drawing figure, therefore it must not be numbered and the abbreviation “FIG.” must not appear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in [0013] and [0084], “Fig.1” should be replaced with The FIGURE.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al (JP2013-098139 and its machine translation).
Fukuchi et al disclose a resin comprising repeating units comprising acrylonitrile and 2-methoxyethyl acrylate (instant claims 1 and 5-7):
In the following formula (III), R 1 represents a hydrogen atom or a methyl group, X represents an alkylene group having 2 to 4 carbon atoms, m represents an integer of 1 to 10 and R 4 represents a hydrogen atom or 1 carbon atom. Represents an alkyl group of ~ 5.
In formula (III), R 1 preferably represents a hydrogen atom.In formula (III), X is preferably an alkylene group having 2 to 3 carbon atoms. In formula (III), m is preferably 1-6, and m is more preferably 1-4. In formula (III), examples of the alkyl group for R 4 include a methyl group, an ethyl group, a propyl group, a 1-methylethyl group, a butyl group, a 1-methylpropyl group, a 2-methylpropyl group, and 1,1-dimethylethyl. Group, pentyl group, 1-methylbutyl group, 2-methylbutyl group, 3-methylbutyl group, 1,1-dimethylpropyl group, 1,2-dimethylpropyl group, 2,2-dimethylpropyl group, 1-ethylpropyl group, etc. Is mentioned.R 4 is preferably a methyl group, an ethyl group, or a propyl group from the viewpoint of ease of synthesis.
EXAMPLE 6
10.61 g of acrylonitrile (manufactured by Wako Pure Chemical Industries, Ltd.), 25.03 g of 2-cyanoethyl acrylate (manufactured by Tokyo Chemical Industry Co., Ltd.) of the monomer represented by formula (I) (R 1 is a hydrogen atom, R 2 is an ethylene group having 2 carbon atoms) (1 per 1 mol of acrylonitrile) 0.0 mole ratio), 2-methoxyethyl acrylate (methyl monoethylene glycol acrylate, sigma) of the monomer represented by formula (III) (X = 2 ethylene group, n = 1, R 4 is methyl group) Except for using 52.06 g (manufactured by Aldrich) (a ratio of 2.0 mol to 1 mol of acrylonitrile), the same procedure as in Example 2 was carried out. To obtain a chair electrode binder resin material. The nonvolatile content calculated in the same manner as in Example 1 was 19.2% (copolymer yield 96%). The weight average molecular weight of the copolymer of Example 6 was 330,000.

Wherein the polymer does not comprise a unit comprising a carboxy group, the instant R1 is H, and n is preferably 1-4 (a C2 group, ethylene in examples, with n being 1). One of skill in the art would have envisaged m (instant n), being any between 1 and 4, including 3, as required by the instant claim 8. The acrylonitrile and 2-methoxyethyl acrylate are present in amounts falling within the molar ratio as set forth by the instant claim 2 (examples, [0051]).
The polymer preferably comprises a third unit of formula II, wherein R3 is C3to C20 alkyl (instant claim 3), in a molar ratio as claimed (examples, [0053]; instant claim 4). 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Suzuki et al (2008/0003506).

Suzuki et al disclose a resin comprising a nitrile monomer and a monomer having the general structure of the instant (I), wherein the instant R1 is H, n is 1-50, and R2 is preferably an alkyl group (see examples, claims, [0024]; instant claims 1, 5-7):

    PNG
    media_image1.png
    157
    293
    media_image1.png
    Greyscale

And a third monomer similar to that of the instant (II), instant claim 3:

    PNG
    media_image2.png
    151
    296
    media_image2.png
    Greyscale

The molar ratios meet the limits of the instant claims 2 and 4, and the preferred monomer of the instant (I) is as set forth by the instant claim 8.:

    PNG
    media_image3.png
    92
    301
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    58
    289
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    169
    287
    media_image5.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of copending Application No. 16/488306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘306 application claims a resin wherein the polymer comprises the units as claimed, wherein the R2 is an alkyl group. It would have been obvious to one of ordinary skill in the art to prepare the resin of the ‘306 application with the resultant resin also meeting the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,513,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘604 patent claims a resin comprising units as claimed, wherein the patent defines the unit (I) as preferably being a unit as set forth by claims 1 and 6-8, and an acrylonitrile (claims 1 and 5). Claimed unit (II) meets the limitations of the instant claims, and the reference defines the units as being present in within the molar rations as instantly claimed. It would have been obvious to one of ordinary skill in the art to prepare the resin of the ‘604 patent with the resultant resin also meeting the limitations of the instant claims.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘126 patent claims a resin comprising units as claimed, wherein the patent defines the unit (I) as preferably being a unit as set forth by claims 1 and 6-8, and an acrylonitrile (claims 1 and 5; specification, columns 10 and 11). Claimed unit (II) meets the limitations of the instant claims, and the reference defines the units as being present in within the molar rations as instantly claimed (column 13, lines 1-15. It would have been obvious to one of ordinary skill in the art to prepare the resin of the ‘604 patent with the resultant resin also meeting the limitations of the instant claims.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of copending Application No. 16/488335 (2020/0235397)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘335 application claims a resin wherein the polymer comprises the units as claimed, wherein the R2 is an alkyl group. The unit is defined by the application as preferably meeting the limitations of the instant claims 6-8 (PG Pub [0059]). It would have been obvious to one of ordinary skill in the art to prepare the resin of the ‘355 application with the resultant resin also meeting the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722